DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4 are pending in this application and have been examined on the merits.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because Figure 2 does not include any of the reference signs mentioned in the description. Additionally, Figure 2 is described as “a bottom view” (Brief Description of the Drawings, p. 2 line 33 of the instant application) which is not sufficiently descriptive and Figure 2 is not directly referred to in the specification with regard to reference numerals that may be included in the figure, so examiner is unable to determine the relevancy of the figure. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 C.F.R. 1.84(l) because all figures are not provided in clear, black lines; with 37 C.F.R. 1.84(h)(3) because the cross-sections are not properly indicated by hatching; and with 37 C.F.R. 1.84(k) because the clarity of the drawings would not permit a reduction in scale while enabling all details to be easily distinguished.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
The abstract of the disclosure is objected to because it refers to the purported merits and speculative applications of the invention, and does not contain any reference to the organization or operation of the disclosed apparatus.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The disclosure is objected to because the detailed description of the invention does not refer to the drawings by specific figure number when referencing the different parts of the invention included in the figures by reference number. See 37 C.F.R. 1.74 and MPEP § 608.01(f) for requirements and guidelines for reference to drawings and MPEP § 608.01(g) for guidelines for the preparation of the detailed description of the invention.
Appropriate correction is required.
Claim Objections
Claims 1-4 are objected to because of the following informalities: 
In claim 1, the elements “pin shafts A”, “spacer rings A”, “pin shafts B”, “pin shafts C”, and “spacer rings B” are not explicitly clear because they use identifying characters that could be confused with reference characters. Instead of identifying an element or group of elements by characters such as “A”, “B”, and “C”, it would be more clear to identify those elements by terminology such as “first pin shafts”, “second pin shafts”, or “a first set of pin shafts”, etc. For purposes of examination, the above-named elements have been interpreted as “first pin shafts”, “first spacer rings”, “second pin shafts”, etc.
In claim 2, “wherein the air cylinders push the connectors to do planar motion” is narrative and should be rewritten to conform with U.S. practices. For the purposes of applying art, Examiner will interpret the claim as reciting “wherein the air cylinders are configured to push the connectors to do a planar motion.” 
In claim 3, “wherein air cylinder rods of the thrust cylinders push the movable plate” should be rewritten similarly to “wherein air cylinder rods of the thrust cylinders are configured to push the movable plate” for clarity. 
In claim 3, “to do linear motion to push the motor” should be rewritten similarly to “such that the movable plate moves linearly, thereby pushing the motor” for clarity.
In claim 3, “the up-down motion” should read “an up-down motion” because “up-down motion” has not been previously introduced in the claims (See MPEP Section 2173.05(e)). 
In claim 4, “wherein an output shaft of the motor makes the supporting tool do circumferential motion by virtue of the coupling” should be rewritten similarly to “wherein an output shaft of the motor is configured to rotate the coupling, thereby causing the supporting tool to rotate by virtue of its connection to the coupling” for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
In claim 1, the elements “bolt” and “bolts” are indefinite because it is unclear if the claimed elements refer to the same or different bolt, bolts, or sets of bolts. Examiner notes as an example, as it is written in the claim, the element “bolts” does not distinctly differentiate between bolts that fixedly arrange the lower flanges on the rack, and bolts that fixedly arrange the upper flanges on the dust guard plate (paraphrased from claim 1 of the instant application). It would be more clear to identify each bolt or set of bolts as “a first bolt” or “a first set of bolts”, etc. For examination purposes, different recitations of the element “bolt” and “bolts” have been interpreted to be referring to a unique bolt or to unique bolts or sets of bolts.
Claim 2 recites “the air cylinders push the connectors to do planar motion by being connected with the pin shafts A and the pin shafts B” and the parent claim recites “the air cylinders are fixedly arranged on the air cylinder housings by the pin shafts A”. In light of the disclosure, it is unclear how the pin shafts A cause the connectors to do planar motion, therefore the claim is indefinite as written. Additionally, in light of the disclosure, it is unclear what the definition of the functional language “to do planar motion” is intended to be, thus the limitation cannot be clearly interpreted.  
Claims 3 and 4 are rejected based on their dependence upon rejected base claim 1.
Double Patenting
	Examiner Note: The present application and the reference patent US 10,207,384 appear to have a common ownership.  However, there is no statement on the record that establishes the common ownership.  The below double patenting rejection is based on the premise that the application and the reference patent are commonly owned.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,207,384 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,207,384 B2 anticipates the limitations of instant claims 1 and 2.
	Regarding claim 1, claim 1 of U.S. Patent No. 10,207,384 B2 claims:
	A wheel deburring machine (See Claim 1, Col. 4 where specific lines are cited below: line 13 “A flexible device for burr removing”) comprising a rack (lines 13-14 “composed of a frame (1)”), lower flanges (line 14 “lower flanges (2)”), guide posts (line 14 “guide posts (3)”), thrust cylinders (lines 14-15 “thrust cylinders (4)”), guide sleeves (line 15 “guide sleeves (5)”), thrust shafts (line 15 “thrust shafts (6)”), sleeves (line 15 “sleeves (7)”), a movable plate (line 16 “movable plate (8)”), upper flanges (line 16 “upper flanges (9)”), a dust guard plate (line 16 “a dust guard (10)”), air cylinder housings (line 17 “cylinder housings (11)”), pin shafts A (line 17 “pins I (12)”), spacer rings A (line 17 “spacer rings I (13)”), air cylinders (line 18 “cylinders (14)”), connectors (line 18 “connectors (15)”), pin shafts B (line 18 “pins II (16)”), circlips (lines 18-19 “clamping springs (17)”), a brush (line 19 “brushes (18)”), a supporting tool (line 19 “a brace (19)”), pressing blocks (line 19 “pressure blocks (20)”), pin shafts C (line 20 “pins III (21)”), spacer rings B (line 20 “spacer rings II (22)”), a coupling (line 20 “a coupling (23)”) and a motor (lines 20-21 “and a motor (24)”), wherein the dust guard plate is welded on the rack (line 21 “wherein the dust guard (10) is welded on the frame (1)”); the lower flanges are fixedly arranged on the rack by bolts, and the upper flanges are fixedly arranged on the dust guard plate by bolts (lines 22-23 “the lower flanges (2) and the upper flanges (9) are respectively fixed on the frame (1) and the dust guard (10)”); the guide posts are fixedly arranged on the lower flanges and the upper flanges (lines 23-25 “the guide posts (3) are fixed on the lower flanges (2) and the upper flanges (9)”); the guide sleeves are fixedly arranged on the movable plate by the guide posts (lines 25-26 “the guide sleeves (5) are fixed on the movable plate (8) via the guide posts (3)”); the thrust cylinders are fixedly arranged on the rack by bolts (lines 26-27 “the thrust cylinders (4) are fixed on the frame (1)”); the thrust shafts are in threaded connection with the thrust cylinders and are fixedly arranged on the sleeves (lines 27-29 “the thrust shafts (6) are in threaded connection with the thrust cylinders (4) and are fixed on the sleeves (7)”); the air cylinder housings are fixedly arranged on the rack by bolts (lines 29-30 “the housings (11) are fixed on the frame (1)”); the air cylinders are fixedly arranged on the air cylinder housings by the pin shafts A and the spacer rings A (lines 30-31 “the cylinders (14) are fixed on the housings (11) via the pins I and the spacer rings I (13)”); the air cylinders and the connectors are connected together by the pin shafts B and the circlips (lines 31-33 “cylinder rods (14) are connected with the connectors (15) together via the pins II (16) and the clamping springs (17)”); the pressing blocks are capable of rotating by being connected with the pin shafts B, the pin shafts C and the spacer rings B (lines 33-35 “the pressure blocks (20) are connected with the spacer rings II (22) together via the pins II (16) and the pins III (21) and can rotate”); the brush is fixedly arranged on the supporting tool by a bolt (lines 35-36 “the brushes (18) are fixed on the brace (19)”); the supporting tool is connected with the motor by the coupling (lines 36-38 “the brace (19) is connected with the motor (24) together via the coupling (23)”); the motor is fixed to the movable plate by bolts (lines 38-39 “and the motor (24) is fixed with the movable plate (8) together via bolts”).
	Regarding claim 2, claim 2 of U.S. Patent No. 10,207,384 B2 claims:
	The wheel deburring machine according to claim 1 (See Claim 2, Col. 4 where specific lines are cited below: line 40 “The flexible device for burr removing of claim 1”), wherein the air cylinders push the connectors to do planar motion by being connected with the pin shafts A and the pin shafts B (lines 41-44 “the cylinders (14) are connected with and drive the connectors (15) to move in a plane via the pins I (12) and the pins II (16)”), the pressing blocks connected with the pin shafts B do circumferential motion by taking the pin shafts C as centers (lines 44-46 “and the pressure blocks (20) connected with the pins II (16) move circumferentially by using the pins III (21) as centers”).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (CN 106736962 A), hereinafter referred to as Zheng.
	Regarding claim 1, Zheng discloses:
	A wheel deburring machine (See para [0024] and Fig. 1 of Zheng for the following citations: “A flexible deburring device”) comprising a rack (“consisting of a frame 1”), lower flanges (“a lower flange 2” Examiner notes that Fig. 1 shows two lower flanges, one on each side of the device), guide posts (“a guide column 3” Examiner notes that Fig. 1 shows two guide columns, one on each side of the device, and a guide column is capable of performing the same function as a guide post), thrust cylinders (“a thrust cylinder 4” Examiner notes that Fig. 1 shows two thrust cylinders, one on each side of the device), guide sleeves (“a guide sleeve 5” Examiner notes that Fig. 1 shows two guide sleeves, one on each side of the device), thrust shafts (“a thrust shaft 6” Examiner notes that Fig. 1 shows two thrust shafts, one on each side of the device), sleeves (“a sleeve 7” Examiner notes that Fig. 1 shows two sleeves, one on each side of the device), a movable plate (“a movable plate 8”), upper flanges (“an upper flange 9” Examiner notes that Fig. 1 shows two upper flanges, one on each side of the device), a dust guard plate (“and a dustproof plate 10”), air cylinder housings (“cylinder cover 11”, see also para [0012] “the cylinder passes compressed air”. Examiner notes that a cylinder cover is capable of performing the same function as an air cylinder housing, see Fig. 1), pin shafts A (“pin shaft I 12” Examiner notes that Fig. 1 shows two pin shafts I, one on each side of the device), spacer rings A (“spacer ring I 13” Examiner notes that Fig. 1 shows two spacer rings I, one on each side of the device), air cylinders (“cylinder 14”, see also para [0012] “the cylinder passes compressed air” Examiner notes that Fig. 1 shows two cylinders, one on each side of the device), connectors (“connector 15” Examiner notes that Fig. 1 shows two connectors, one on each side of the device), pin shafts B (“pin shaft II 16” Examiner notes that Fig. 1 shows two pin shafts II, one on each side of the device), circlips (“circlip 17” Examiner notes that Fig. 1 shows two circlips, one on each side of the device), a brush (“brush 18”), a supporting tool (“support 19” Examiner notes that the support as disclosed in Zheng is capable of performing the same function as the supporting tool of the instant application, see Fig. 1), pressing blocks (“pressure block 20” Examiner notes that Fig. 1 shows two pressure blocks, one on each side of the device, and the pressure block as disclosed by Zheng is capable of performing the same function as the pressing block in the instant application), pin shafts C (“pin shaft III 21” Examiner notes that Fig. 1 shows two pin shafts III, one on each side of the device), spacer rings B (“spacer ring II 22” Examiner notes that Fig. 1 shows two spacer rings II, one on each side of the device), a coupling (“joint shaft device 23” Examiner notes that the joint shaft device as disclosed by Zheng is capable of performing the same function as the coupling in the instant application, see Fig. 1) and a motor (“motor 24 form”), wherein the dust guard plate is welded on the rack (See para [0025] and Fig. 1 of Zheng for the following citations: “The dustproof plate 10 is welded on the frame 1”); the lower flanges are fixedly arranged on the rack by bolts, and the upper flanges are fixedly arranged on the dust guard plate by bolts (“the lower flange 2 and the upper flange 9 are respectively fixed on the frame 1 and the dustproof plate 10”); the guide posts are fixedly arranged on the lower flanges and the upper flanges (“the guide post 3 is fixed on the lower flange 2 and the upper flange 9”); the guide sleeves are fixedly arranged on the movable plate by the guide posts (“and the guide sleeve 5 The guide column 3 is fixed on the movable plate 8”); the thrust cylinders are fixedly arranged on the rack by bolts (“the thrust cylinder 4 is fixed on the frame 1 by bolts”); the thrust shafts are in threaded connection with the thrust cylinders and are fixedly arranged on the sleeves (“the thrust shaft 6 and the thrust cylinder 4 are screwed and fixed on the sleeve 7”); the air cylinder housings are fixedly arranged on the rack by bolts (“and the casing 11 is fixed on the frame 1 by bolts”); the air cylinders are fixedly arranged on the air cylinder housings by the pin shafts A and the spacer rings A (“The cylinder 14 is fixed on the casing 11 through the pin shaft I and the spacer ring I 13”); the air cylinders and the connectors are connected together by the pin shafts B and the circlips (“the cylinder rod 14 and the connector 15 are connected together through the pin shaft II 16 and the circlip 17”); the pressing blocks are capable of rotating by being connected with the pin shafts B, the pin shafts C and the spacer rings B (“and the pressure block 20 is passed through the pin shaft II 16, the pin shaft III 21 and the spacer ring II 22 are connected together and can rotate”); the brush is fixedly arranged on the supporting tool by a bolt (“the brush 18 is fixed on the support 19 by bolts”); the supporting tool is connected with the motor by the coupling (“the support 19 is connected together with the motor 24 through the shaft coupling 23”); the motor is fixed to the movable plate by bolts (“and the motor 24 is fixed together with the movable plate 8 by bolts”).
	Regarding claim 2, Zheng discloses the wheel deburring machine of claim 1 and further discloses:
	wherein the air cylinders push the connectors to do planar motion by being connected with the pin shafts A and the pin shafts B (para [0026] “the cylinder 14 pushes the connecting head 15 to move in a plane through the pin shaft I 12 and the pin shaft II 16”), the pressing blocks connected with the pin shafts B do circumferential motion by taking the pin shafts C as centers (para [0026] “and the pressing block 20 connected with the pin shaft II 16 makes a circumferential direction around the pin shaft III 21”).
	Regarding claim 3, Zheng discloses the wheel deburring machine of claim 1 and further discloses:
	wherein air cylinder rods of the thrust cylinders push the movable plate to do linear motion to push the motor (para [0028] “The cylinder rod of the thrust cylinder 4 pushes the movable plate 8 to do linear motion, and the movable plate 8 pushes the motor 24”), so that the up-down motion of the brush is realized (para [0028] “to realize the up and down movement of the brush 18”).
	Regarding claim 4, Zheng discloses the wheel deburring machine of claim 1 and further discloses:
	wherein an output shaft of the motor makes the supporting tool do circumferential motion by virtue of the coupling (para [0011] “The output shaft of the motor moves the support in the circumferential direction through the coupling”), the supporting tool is connected with the brush by a bolt (para [0011] “and the support and the brush are connected by bolts”).

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) and also under 35 U.S.C. 102(a)(2) as being anticipated by Zheng et al. (US 2018/0243876 A1), hereinafter referred to as Zheng 2.
Regarding claim 1, Zheng 2 discloses:
A wheel deburring machine (Zheng 2, para [0002] “flexible device for burr removing…of wheels”) comprising a rack (See para [0005] in light of para [0018], and Fig. 1 of Zheng 2 for the following citations: “is composed of a frame (1)”), lower flanges (lower flanges (2)), guide posts (guide posts (3)), thrust cylinders (thrust cylinders (4)), guide sleeves (guide sleeves (5)), thrust shafts (thrust shafts (6)), sleeves (sleeves (7)), a movable plate (a movable plate (8)), upper flanges (upper flanges (9)), a dust guard plate (a dust guard (10)), air cylinder housings (cylinder housings (11), see further citation for air cylinders below), pin shafts A (pins I (12)), spacer rings A (spacer rings I (13)), air cylinders (cylinders (14), see also para [0010] “compressed air is introduced into the cylinders”), connectors (connectors (15)), pin shafts B (pins II (16)), circlips (clamping springs (17), Examiner notes that the clamping springs as disclosed in Zheng 2 are capable of performing the same function as the circlips of the instant application, see Figs. 1, 3, and 5 of Zheng 2), a brush (brushes (18)), a supporting tool (a brace (19), Examiner notes that the brace as disclosed in Zheng 2 is capable of performing the same function as the supporting tool of the instant application, see Fig. 1 of Zheng 2), pressing blocks (pressure blocks (20)), pin shafts C (pins III (21)), spacer rings B (spacer rings II (22)), a coupling (a coupling (23)) and a motor (and a motor (24)), wherein the dust guard plate is welded on the rack (See para [0006] in light of para [0018], and Fig. 1 of Zheng 2 for the following citations: “the dust guard (10) is arranged on the frame (1)); the lower flanges are fixedly arranged on the rack by bolts, and the upper flanges are fixedly arranged on the dust guard plate by bolts (the lower flanges (2) and the upper flanges (9) are respectively fixed on the frame (1) and the dust guard (10)); the guide posts are fixedly arranged on the lower flanges and the upper flanges (the guide posts (3) are fixed on the lower flanges (2) and the upper flanges (9)); the guide sleeves are fixedly arranged on the movable plate by the guide posts (the guide sleeves (5) are fixed on the movable plate (8) via the guide posts (3)); the thrust cylinders are fixedly arranged on the rack by bolts (the thrust cylinders (4) are fixed on the frame (1)); the thrust shafts are in threaded connection with the thrust cylinders and are fixedly arranged on the sleeves (the thrust shafts (6) are in threaded connection with the thrust cylinders (4) and fixed on the sleeves (7)); the air cylinder housings are fixedly arranged on the rack by bolts (the housings (11) are fixed on the frame (1)); the air cylinders are fixedly arranged on the air cylinder housings by the pin shafts A and the spacer rings A (the cylinders (14) are fixed on the housings (11) via the pins I and the spacer rings I (13)); the air cylinders and the connectors are connected together by the pin shafts B and the circlips (cylinder rods (14) are connected with the connectors (15) together via the pins II (16) and the clamping springs (17)); the pressing blocks are capable of rotating by being connected with the pin shafts B, the pin shafts C and the spacer rings B (the pressure blocks (20) are connected with the spacer rings II (22) together via the pins II (16) and the pins III (21) and can rotate); the brush is fixedly arranged on the supporting tool by a bolt (the brushes (18) are fixed on the brace (19)); the supporting tool is connected with the motor by the coupling (the brace (19) is connected with the motor (24) together via the coupling (23)); the motor is fixed to the movable plate by bolts (and the motor (24) is fixed with the movable plate (8) together via bolts).
Regarding claim 2, Zheng 2 discloses the wheel deburring machine of claim 1, and further discloses:
the air cylinders push the connectors to do planar motion by being connected with the pin shafts A and the pin shafts B (Zheng 2, para [0007] “the cylinders drive the connectors to move in a plane via the pins I and the pins II”), the pressing blocks connected with the pin shafts B do circumferential motion by taking the pin shafts C as centers (Zheng 2, para [0007] “the pressure blocks connected with the pins II move circumferentially by using the pins III as centers”).
Regarding claim 3, Zheng 2 discloses the wheel deburring machine of claim 1, and further discloses:
air cylinder rods of the thrust cylinders push the movable plate to do linear motion to push the motor (Zheng 2, para [0009] “The cylinder rods of the thrust cylinders push the movable plate to move linearly, the movable plate pushes the motor”), so that the up-down motion of the brush is realized (Zheng 2, para [0009] “and thus the brushes move up and down”).
Regarding claim 4, Zheng 2 discloses the wheel deburring machine of claim 1, and further discloses:
an output shaft of the motor makes the supporting tool do circumferential motion by virtue of the coupling (Zheng 2, para [0009] “An output shaft of the motor drives the brace to move circumferentially via the coupling”), the supporting tool is connected with the brush by a bolt (Zheng 2, para [0009] “the brace is connected with the brushes via bolts”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Xue et al. (US 2018/0147685 A1) is directed to a wheel burr removing device which is comprised of mostly the same or similar components to those of the instant application.
Seung (KR 101145875 B1) is directed to a wheel burr removing device which is comprised of mostly the same or similar components to those of the instant application.
Xue et al. (CN 105945667 A) is directed to a wheel burr removing device which is comprised of mostly the same or similar components to those of the instant application.
Xue et al. (CN 104070433 A) is directed to a wheel burr removing device which is comprised of mostly the same or similar components to those of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian James Geiger whose telephone number is (571)272-3799. The examiner can normally be reached Mon-Thu 7:30 - 5:00; Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.J.G./               Examiner, Art Unit 3723                                                                                                                                                                                         
/DON M ANDERSON/               Primary Examiner, Art Unit 3733